DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a response from Mr. Li Li on December 27, 2021. 

The application has been amended as follows:
Claims 1 and 16 have been amended as follows:

Regarding claim 1. (Currently Amended) A power converter comprising: 	a first soft switching network coupled to a low-side switch of the power converter, wherein the first soft switching network comprises a first magnetic device and a first auxiliary switch connected in series between a first terminal and a second terminal of the low-side switch, the first soft switching network is configured such that the low-side switch is of zero voltage switching, the first auxiliary switch is of zero current switching, and a primary winding and a secondary winding of the first magnetic device are out of phase; and 	a second soft switching network coupled to a high-side switch of the power converter, wherein the second soft switching network comprises a second magnetic device and a second auxiliary switch connected in series between a  first terminal and a second terminal of the high-side switch, the second soft switching network is configured such that the high-side switch is of zero voltage switching, the second auxiliary switch is of zero current switching, and at least one terminal of the secondary winding is connected to the second soft switching network directly, wherein the second terminal of the low-side switch is connected to the first terminal of the high-side switch.

Regarding claim 16. (Currently Amended) A method comprising: 	providing a first soft switching network coupled to a low-side switch of a multi-level boost converter, wherein the first soft switching network comprises a first magnetic device and a first auxiliary switch connected in series between a  first terminal and a second terminal of the low-side switch, and wherein a primary winding and a secondary winding of the first magnetic device are out of phase, and wherein at least one terminal of the secondary winding is connected to a common node of two diodes of the multi-level boost converter; prior to a zero voltage turn-on transition of the low-side switch, turning on the first auxiliary switch; and after the zero voltage turn-on transition of the low-side switch, turning off the first auxiliary switch.


Reasons for Allowance
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim 

Claims 11 & 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and the multi-level boost converter is a three-level boost converter comprising: a first diode, a second diode, a second power switch and the first power switch connected in series between the output terminal of the three-level boost converter and ground; a flying capacitor connected between a common node of the first diode and the second diode, and a common node of the second power switch and the first power switch; an inductor connected to a common node of the second diode and the second power switch, and an input terminal of the three-level boost converter; and a first output capacitor and a second output capacitor connected in series between the output terminal of the three-level boost converter and ground.”

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…switch connected in series between a first terminal and a second terminal of the low-side switch, and wherein a primary winding and a secondary winding of the first magnetic device are out of phase...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BRYAN R PEREZ/Examiner, Art Unit 2839